One who owed money to Alderman Cripps, paid it after his death to his wife, with the consent of his son, to whom administration belonged at that time, he being dead intestate. The money was spent circa funeralia, and for the maintenance of his family during the great plague; afterwards a stranger took the administration in due course of law, and sued the man in the Mayor and Alderman's Court. The debtor, on the equity of the case, removed the suit in the Mayor's Court, who decreed that as he had paid the money to one who was not administrator or executor, he ought to pay it over; but as in this case the money was paid to those in whose power it was to have the administration, and *as the money was spent for the benefit of the estate, he denied to give the administrator the decree. Whereupon the administrator sued a procedendo ad judic. et alias procedendo vel causamsignifices. Whereupon the cause was returned, as here, but with a custom that the mayor had power to examine.